Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 (claims filed 3/25/2021) requires "the first amorphous layer has a thickness less than a thickness of the second amorphous layer"; however, Kondo et al. (US 2004/0221887) discloses the thickness of the intermediate layer (corresponding to the claimed second amorphous layer) is preferably equal to or less than 1/5 of the thickness of the i-type semiconductor layer ([0021]). Additionally, Kondo discloses when the intermediate layers are excessively thickened, the conversion efficiency of the photovoltaic element reduces contrarily ([0033]). Thus, the prior art, alone or in combination, does not disclose "the first amorphous layer has a thickness less than a thickness of the second amorphous layer", in conjunction with the other limitations required in claim 1, and there is not a motivation for one of ordinary skill in the art to form the first amorphous layer with a thickness that is less than a thickness of the second amorphous layer based on the teachings of Kondo. Dependent claims 3-9 and 13-14 are allowed due to their respective dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726